- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A. (Exact name of Registrant as specified in its charter) UNITED BREWERIES COMPANY, INC. (Translation of Registrants name into English) Republic of Chile (Jurisdiction of incorporation or organization) Vitacura 2670, 23 rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Attached is a press release of the Company dated May 27, 2010. FOR IMMEDIATE RELEASE For more information contact: Rosita Covarrubias / Carolina Burgos Investor Relations Department Compañía Cervecerías Unidas S.A. www.ccu-sa.com; www.ccu.cl (56-2) 427-3581 / (56-2) 427-3104 CCU S.A. REPORTS CONSOLIDATED FIRST QUARTER RESULTS FIRST QUARTER 2010 Net profit (2) down 22.7% to Ch$105.7 per share Net sales up 0.9%, Operating result increases 2.2%, EBITDA (3) up 2.1% (Santiago, Chile, May 26, 2010) CCU announced today its consolidated financial results, stated under IFRS, for the first quarter ended March 31, 2010. COMMENTS FROM THE CEO The Q110 Net profit decreased 22.7% mainly because of the February 27 earthquake effect on the Operating profit (mostly in the Chilean Beer and Wine segments), lower Non operating results and higher Income taxes. In 2010, the businesses were evidencing encouraging results in the first two months. Volumes as well as Operating result were growing soundly. As a consequence of the earthquake we faced a production interruption that affected our main business segments in Chile. Nevertheless, given the situation that followed the earthquake, and the good performance obtained in January and February, overall we are satisfied with CCUs Q1 results. The consolidated volume increased 3.5% in Q110 since all segments, with the exception of Beer Chile, showed a positive variance, causing Net sales to increase 0.9%. (1) Statements made in this press release that relate to CCUs future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCUs annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. (2) Net profit attributable to parent company shareholders, as per IFRS. (3) EBITDA represents Operating result plus depreciation and amortization. EBITDA is not a calculation based on generally accepted accounting principles. For more detail, please see full note before Exhibits. Please see reconciliation of EBITDA to Operating result in exhibits 1. (4) All the comments bellow refers to Q110 figures compared to Q109. The 14.6% Chilean peso average appreciation in relation to the US dollar had a net positive effect since the lower Cost of Good Sold (COGS) more than compensated this quarters negative translation effect on Argentinas beer results and wine exports Net sales. The Operating result increased 2.2% as a consequence of higher Net sales (0.9%) and lower COGS (5.0%), partially compensated by 9.9% higher Marketing/Selling, Distribution and Administrative expenses (MSD&A). EBITDA increased 2.1% and EBITDA margin grew from 27.0% to 27.3%. Net income decreased mainly as a result of the absence this year of two non recurring gains obtained in Q109, negatively affecting Results of indexed units and Income taxes. Results of indexed units were positive last year because of the effect on the financial debt of the 2.3% reduction in the UF (correlated with CPI variation), as compared with a positive 0.3% UF variation this quarter. Income taxes were higher this quarter mostly due to the absence of an extraordinary tax gain generated last year, and to a lesser extent due to the higher participation of the Argentine profit this year, which pays 35% taxes as compared to 17% by the Chilean operations. With respect to the consequences of the earthquake, the Company is adequately insured for the incurred losses physical damages as well as business interruption with a limit of indemnity of Ch$323,377 million (5) and a maximum deductible of Ch$210 million per location and 10 days for business interruption. Considering the coverage, as of March 31, 2010 the Company recorded Ch$13,539 million in Accounts receivables, corresponding to: Destroyed inventory at book value. Costs and expenses incurred as of March 31 in damage control tasks such as assets repairing, cleaning, inventory and assets order setting as well as business interruption mitigation activities. The estimated deductible amount that would apply was not booked, neither the collectable income due to business interruption, nor the compensation in excess of the book value to be received for: (a) finished product losses to be compensated at sales price, and (b) fixed assets write off to be compensated at replacement value. These items will be recorded net of deductibles as the claims are settled. The consequences of the earthquake were manifested mostly in the first quarter. We are confident to be able to restore the growth path we had before the earthquake, in the rest of the year. (5) UF 15.4 million, equivalent to Ch$323,377 million as of March 31, 2010. CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1) (Note: the comments below refer to Q110 figures compared to Q109.) NET SALES Q110 Total Net sales increased 0.9% to Ch$213,652 million as a result of 3.5% higher consolidated volumes and 2.2% lower average prices in nominal Chilean pesos. The increase in consolidated volumes is explained by the growth in Wine (27.9%), in the Non-alcoholic beverages segment (9.8%), in Beer Argentina (5.2%) and in Spirits (1.6%), partially offset by lower volumes in Beer Chile (-7.7%). The lower average price is explained by the decrease in Wine (-12.3%), in Beer Argentina (-2.9%), in the Non-alcoholic beverages segment (-2.3%) and in Spirits (-0.7%), partially offset by higher average prices in Beer Chile (1.6%). Net sales by segment Q1 (million Ch$) 2009 % Chg. Beer Chile 82,472 39.0% 36.2% -6.3% Beer Argentina 42,547 20.1% 20.8% 4.7% Non-alcoholic beverages 55,964 26.4% 28.0% 6.7% Wine 24,146 11.4% 12.4% 9.5% Spirits 7,745 3.7% 3.7% 0.8% Other/Eliminations -1,145 -0.5% -2,158 -1.0% - TOTAL 211,729 100.0% 100.0% 0.9% GROSS PROFIT Q110 Increased 5.9% to Ch$121,487 million as a result of 0.9% higher Net sales and 5.0% lower Cost of goods sold (COGS) which amounted to Ch$92,165 million. As a percentage of Net sales the COGS decreased from 45.8% to 43.1% mainly as a result of the 14.6% Chilean peso appreciation vs the US dollar comparing the average F/X rate in Q110 with Q109. Accordingly, the Gross profit, as a percentage of Net sales, increased from 54.2% to 56.9%. OPERATING RESULT Q110 Increased 2.2% to Ch$47,854 million due to the higher Gross profit, partially offset by higher Marketing/Selling, Distribution and Administrative expenses (MSD&A) . MSD&A expenses increased in Q110 by 9.9%, to Ch$73,740 million due mostly to higher marketing and distribution expenses, and donations related to the earthquake. MSD&A expenses as a percentage of Net sales increased from 31.7% to 34.5%. The consolidated operating margin increased from 22.1% to 22.4%. Operating result and Operating margin by segment Q1 Operating result (million Ch$) Operating margin 2009 % Chg 2009 Beer Chile 25,870 -4.8% 31.4% 31.9% Beer Argentina 8,453 9.0% 19.9% 20.7% Non-alcoholic beverages 6,785 48.9% 12.1% 16.9% Wine 1,610 -15.6% 6.7% 5.1% Spirits 1,283 -18.1% 16.6% 13.5% Other/Eliminations 2,807 -46.4% - - TOTAL 46,808 2.2% 22.1% 22.4% EBITDA Q110 Increased 2.1%, to Ch$58,354 million and the consolidated EBITDA margin improved 0.3 percentage points, reaching 27.3%. EBITDA by segment Q1 EBITDA (million Ch$) EBITDA margin 2009 % Chg 2009 Beer Chile 29,353 -4.2% 35.6% 36.4% Beer Argentina 9,710 6.8% 22.8% 23.3% Non-alcoholic beverages 9,010 37.2% 16.1% 20.7% Wine 3,312 -12.2% 13.7% 11.0% Spirits 1,706 -14.1% 22.0% 18.8% Other/Eliminations 4,034 -22.2% - - TOTAL 57,126 2.1% 27.0% 27.3% ALL OTHER Q110 In All other we include the following: Net financing expenses, Share of profits of associates and joint ventures, Exchange rate differences, Result of indexed units and Other gains/(losses). The total variation of these accounts, when compared to the same quarter last year, is a higher loss of Ch$2,759 million mainly explained by:  Results of indexed units, which decreased Ch$4,552 million mainly due to a higher UF variation affecting CCUs UF debt as a consequence of a positive 0.3% UF variance in Q110 versus a negative 2.3% UF variation in the same period of 2009. (The UF is a daily unit, which is calculated from the 9 th of each month to the 9 th of the following month, based on the previous month CPI variation). Partially compensated by  Exchange rate differences, which increased Ch$1,780 million due to the lower exchange rate fluctuations this period. INCOME TAX Q110 Income tax increased Ch$8,158 million mostly due to the absence of a 2009 non recurring tax gain, and in a lesser extent to the higher participation of the Argentine profits this year, which pays 35% taxes as compared to 17% in the other Chilean operations. NET PROFIT ATTRIBUTABLE TO PARENT COMPANY SHAREHOLDERS Q110 Decreased Ch$9,866 million to Ch$33,668 million due mostly to higher Income taxes and lower Results of indexed units partially compensated by higher Operating result. BUSINESS UNITS HIGHLIGHTS (
